Title: To Thomas Jefferson from Philip Mazzei, 1 December 1808
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     Pmo. xbre
                  
                  La fuga dei sopraddi. soggetti à causato, che il disgraziato Capn. Hall non à trovato credito per mettersi in stato di poter partire. Per mezzo di Mr. Appleton questa partirà da un porto della Francia in un Packet-boat.
                  10 xbre
                  Sigr. Saml. Pourviance, restato qui dopo la fuga del fratello e di Degen (del che s’ignora il motivo) si dichiarò responsabile per il debito della Ragione Degen e Pourviance col Col. Lear. Appleton, che aveva la procura di Lear, non potendo esser pagato bonariamente, fù obbligato di ricorrere al tribunale ⅌ costringerlo; e quando i Ministri andarono ⅌ eseguir La sentenza, si dichiara fallito. Non saprei come esprimere il torto che à fatto. La condotta di quei 3 soggetti (a motivo principalmente dell’Agenzia) al credito, e all’ottima reputazione che godeva qua la nostra Nazione.
                  
                     P.S. Nella sua dei 10 Marzo 1805 Ella ebbe la bontà dedirmi: your house and lot in Richmond are becoming of some value &c; if neglected much longer, you will be barred by the act of limitation, e mi consigliò di mandarle la procura in bianco, per mettervi il nome di qualche buona persona che la ricovrasse per me. Dopo che io Le mandai la procura, Ella non me ne à più parlato, il che mi fa credere che non Le sia pervenuta; sicchè ò creduto proprio di mandarlene qui inclusa la duplicata. Se può ricovrarmela, come spero (non essendo più di 23 anni che la comprai) e che Ella si disponga a venir’a veder l’Italia (nel qual caio ritornerei como ò detto, colla mia famiglia seco in Virginia) gradirei di conservarmela; ma in caso diverso bramerei che si vendesse, e me ne fosse rimesso il prodoto.
                     
                     12 xbre 808
                     Avevo già scritto il fatto relativo alla condotta di Samuel Pourviance, quando per altro canale ò inteso che non era esatta nè la somma, nè l’origine del debito col Col. Lear. Per esserne certo, ne ò scritto a Mr. Appleton, dal qle. ò ricevuto la seguente risposta. “Samuel Pourviance did not, as you suppose, take on himself a debt of Degen & Pourviance, but he owed to Col. Lear 5000 Dollrs., a ballance of a bill of 20,000 Dollrs. he had recd., & therefore owed personally the sum. This debt, as well as the other due by Degen & Pourviance remain unpaid, and I believe ever will.”
                  
               